DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	Applicant’s amendment to claim 15 in the reply filed 7 January 2022 is acknowledged and accordingly the rejection thereto under 35 U.S.C. 101 for the reasons outlined in the office action mailed 7 October 2021 is hereby withdrawn as moot.

	Response to Arguments
Applicant’s arguments, see last paragraph of the second page of Applicant’s remarks, filed 7 January 2022, with respect to claim 1 have been fully considered and are persuasive.  Accordingly, the rejection thereto has been withdrawn. 
In particular, as argued by Applicant in the last paragraph of the second page of said remarks, Greenwood, upon further consideration, is considered to only teach that a signal is sent through the fluid 25 in order to determine a time of flight measurement and accordingly cannot be reasonably construed as teaching the newly recited feature of a first and second echo being transmitted through the liquid medium wherein the second echo is a reflection of the first echo.
Furthermore, upon further search and consideration in light of Applicant’s remarks and amendments, Cobb 4,763,525 (hereafter Cobb; cited on the IDS filed 2 December 2020), is 
Because Applicant’s amendments in the reply filed 7 January 2022 introduced the limitation of a second echo being require to be a reflection of the first echo to each of independent claims 13-16 as well, the rejections thereto have also been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856